UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6475


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

ANTOINE M. WOOTEN,

                  Defendant – Appellee,

             v.

PRESTON DARNELL ROE,

                  Movant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00356-RLW)


Submitted:    March 30, 2009                 Decided:   April 15, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Horace F. Hunter, HUNTER & LIPTON, L.L.P., Richmond, Virginia,
for Appellant.      Chuck Rosenberg, United States Attorney,
Jonathan H. Hambrick, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Preston Darnell Roe appeals the district court’s order

denying his motion to unseal the presentence report of another

defendant      in   a    closed    criminal      case.     We     have    reviewed       the

record included on appeal as well as the parties’ briefs, and we

find no reversible error.                Accordingly, we affirm.              See United

States    Dep’t     of    Justice    v.    Julian,       486    U.S.     1,   12    (1988)

(holding that a third party must make a showing of a “special

need”    in     order      to     gain    access     to        another    individual’s

presentence report).            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately       presented        in   the

materials      before     the     court   and    argument       would     not      aid   the

decisional process.

                                                                                AFFIRMED




                                            2